Watson, Judge:
These suits have been submitted for decision upon the following agreement between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiffs and the Assistant Attorney General for the United States, subject to the approval of the Court, as follows:
1. That the merchandise covered by the entries and protests enumerated on Schedule “A” attached hereto and made a part hereof, which are the items marked “A” and initialed NMG by import specialist Norman M. Guillow, and assessed with duty at .the rates of 20% under Item 791.65 or 20% under Item 706.08, consist of cases which are containers of usual types ordinarily sold at retail with the radios or transceivers with which they are imported.
2. That the protests were filed against the entries under Sec. 514 of the Tariff Act of 1930, within 60 days after the date of liquidation thereof, and that said protests are now pending before this Court.
3. That within 120 days after the date of enactment of Public Law 89-241, 89th Congress, approved October 7, 1965, a request was filed with the Collector of Customs at the port of entry for reliquidation and classification of said merchandise under Item 685.22 at the rate of 12.5%, by virtue of Sec. 4 of said Public Law.
IT IS FURTHER STIPULATED AND AGREED that the protests enumerated on Schedule “A” attached hereto and made a part hereof be submitted on this stipulation, the same being limited to the merchandise marked “A” and assessed under said Items 791.65 or 706.08.
*3Upon the agreed facts, we hold that the merchandise covered by the entries and protests enumerated in schedule A, attached hereto and made a part hereof, assessed with duty at the rate of 20 per centum ad valorem under item 791.65 or under item 706.08 of the Tariff Schedules of the United States, is subject to duty in accordance with section 4, Tariff Schedules Technical Amendments Act of 1965, at the rate of 12.5 per centum ad valorem under item 685.22 of the Tariff Schedules of the United States, as containers of usual types ordinarily sold at retail with their contents.
To the extent indicated, the protests are sustained. Judgment will issue accordingly.